DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Taiwoods Lin on 9/7/2021.
Claim 1 line 19, the limitation “an opposite second side” has been changed to “the opposite second side”.
Claim 8 line 19, the limitation “an opposite second side” has been changed to “the opposite second side”.
Claims 13, 17 and 19-20 have been canceled. 

Allowable Subject Matter
Claims 1-5, 7-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the method step 
The prior art of record of Grantham (US Pub No. 2015/0196360) in view of Kangas (US Pub No. 2015/0351782) and further in view of To (US Pub No. 2008/0004647) discloses everything in claims 1 and 8 (see Non-Final rejection mailed out on 2/26/2021) but fails to disclose the method step of identifying a change in impedance between contacting the tunica intima and contacting the tunica media (claims 1 and 8). The limitations as stated above in claims 1 and 8 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771